Citation Nr: 1102717	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Whether the suspension of an aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(1) from April 1 to May 31, 1996, from 
March 1 to July 22, 2004, and since January 1, 2006 was proper.

2.  Entitlement to a waiver of the recovery of overpayment of VA 
compensation in the amount of $19, 641.90, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to June 1965.

This matter is on appeal from a June 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The issue on appeal is whether it was 
proper to suspend SMC benefits based on the need for aid and 
attendance during periods of hospitalization.  This issue is 
addressed below.  

However, the Board notes that the Veteran's primary argument on 
appeal is that these overpayments were the result of 
administrative error, and it is inappropriate to expect the 
Veteran to self-monitor his own benefits.  He also argues that he 
does not have the means to manage his VA benefits and, given his 
medical situation, does not reliably receive VA correspondence.  
He is essentially arguing that the debt created by the 
overpayment should be waived.  The issue of entitlement to a 
waiver of the recovery of overpayment of VA disability 
compensation in the amount of $19, 641.90, to include the 
preliminary issue of the validity of the debt is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was hospitalized at the expense of the U.S. 
Government from February 14 to May 31, 1996, from January 28 to 
July 22, 2004, and since November 17, 2005.

2. By a decision dated June 2006, the RO suspended the Veteran's 
receipt of SMC for the need for regular aid and attendance of 
another person from April 1 to May 31, 1996, from March 1 to July 
22, 2004, and since January 1, 2006.



3. The reductions were carried out in accordance with applicable 
procedures; each of the reductions was effective the last day of 
the month following the month in which the Veteran was admitted 
for hospitalization at the expense of the U.S. Government.


CONCLUSION OF LAW

The suspension of SMC based on the need for regular aid and 
attendance of another person of an aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(1) from April 1 to May 31, 1996, from 
March 1 to July 22, 2004, and since January 1, 2006, was proper.  
38 U.S.C.A. § 1114(o), 5503(e) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.552(b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are substantially uncontested.  
Specifically, the Veteran was involved in a motor vehicle 
accident while on active duty in January 1965, causing a 
compression fracture of the T8 vertebra and traumatic myelopathy, 
thus resulting in permanent paraplegia with paralysis of the 
bladder and bowels.  Since that time, he has been service-
connected for traumatic myelopathy with a 100 percent disability 
rating.  Additionally, he is also in receipt of SMC for wartime 
disability under 38 U.S.C.A. § 1114(o), as well as an additional 
SMC based on the need for aid and attendance under 38 U.S.C.A. 
§ 1114(r)(1).  See also 38 C.F.R. §§ 3.350(e)(2) and (h).  

The evidence also indicates that, since at least 1990, the 
Veteran has been hospitalized on a number of occasions for 
complications of his paraplegia.  Specifically, he was 
hospitalized from January 1990 to September 1991, as well as from 
January 1992 to December 1993.  However, this appeal concerns 
only the periods of hospitalization since 1996.  In particular, 
the Veteran was hospitalized from February 14 to May 31, 1996, 
and from January 18 to July 22, 2004.  The most recent evidence 
indicates that he was admitted to a nursing home on November 17, 
2005.  

In March 2006, the RO notified the Veteran that he was not 
entitled to additional SMC based on the need for aid and 
attendance during his periods of hospitalization, and proposed to 
retroactively reduce its monthly benefits for the following 
periods:


Paid Entitlement 
Amount
Adjusted Entitlement 
Amount
April 1 - May 31, 
1996
$4,661
$3,261
March 1 - July 22, 
2004
$5,584
$3,907
Since January 1, 
2006
$5,968
$4,176

In a June 2006 decision, these retroactive reductions were 
implemented.  

The relevant regulations governing the issue on appeal are set 
forth in 38 C.F.R. §§ 3.551 and 3.552, which establish that SMC, 
including additional SMC based on the need for aid and 
attendance, shall be discontinued when a veteran is hospitalized 
at the expense of the U.S. Government.  In this case, however, 
the adjusted entitlement amounts represent a removal of only the 
additional aid and attendance benefits allowed by 38 U.S.C.A. 
§ 1114(r)(1).  The Veteran's 38 U.S.C.A. § 1114(o) benefits were 
never changed.  

The requirements regarding the reduction of aid and attendance 
benefits is addressed by 38 C.F.R. § 3.552.  Specifically, when a 
Veteran is hospitalized at the expense of the United States 
Government, the additional aid and attendance allowance 
authorized by 38 U.S.C. 1114(r) (1) or (2) will be discontinued 
effective the last day of the month following the month in which 
the Veteran is admitted for hospitalization.  38 C.F.R. § 
3.552(b)(2) (emphasis added).  

The Board notes that a reduction of aid and attendance benefit is 
subject to certain restrictions when a veteran is receiving SMC 
under some subsections of 38 U.S.C.A. § 1114, or where 
entitlement to SMC under § 1114(o) is itself based at least in 
part on the need for aid and attendance.  However, these 
restrictions are inapplicable to the issue on appeal, as the 
Veteran's receipt of § 1114(o) benefits, the maximum amount 
allowable under this section, are unchanged.  Thus, the only 
issue to for consideration is whether the RO was correct in 
suspending the additional aid and attendance benefits due to the 
Veteran's hospitalization.  

As to the first time frame in question, a February 1996 admission 
report indicates that the Veteran was admitted into inpatient 
treatment at a VA medical center on February 14, 1996 for the 
treatment of pressure ulcers.  According to a June 1996 discharge 
report, his inpatient treatment included an excision of a right 
ischial decubitus ulcer with partial osteotomy and closure on 
April 24, 1996.  The report also indicates that he was discharged 
from inpatient treatment on May 31, 1996.  

Applying 38 C.F.R. § 3.552(b)(2), the Veteran's aid and 
attendance benefit should be discontinued or suspended on the 
last day of the month following the month of admission for 
inpatient treatment or, in this case, March 31, 1996.  Thus, the 
period of time for which the RO reduced the Veteran's aid and 
attendance benefit, specifically April 1 to May 31, was proper.  

Next, the evidence indicates that the Veteran was again 
hospitalized on January 28, 2004 for complications relating to a 
urinary tract infection and urosepsis.  As was indicated in July 
2004 discharge summary, the Veteran was expected to be discharged 
on June 30, 2004.  However, his discharge from inpatient 
treatment was delayed, and did not occur until July 22, 2004.  
Since the Veteran was admitted in January 2004, he is entitled to 
aid and attendance benefits through February 29, 2004.  
Therefore, a suspension of these benefits from March 1 to July 
22, 2004 was also proper.  

Finally, a February 2006 treatment note indicates that the 
Veteran was admitted to a nursing home on November 17, 2005.  As 
the most recent VA treatment records in the claims file are only 
until March 2006, it is unclear whether the Veteran continues to 
be admitted in this nursing home.  However, neither the Veteran 
nor his representative has asserted otherwise.  Thus, again 
applying 38 C.F.R. § 3.552(b)(2), he was entitled to aid and 
attendance benefits through December 31, 2005.  Again, the 
suspension in aid and attendance benefits beginning on January 1, 
2006 was proper.  

Thus, after a review of the evidence and relevant regulations, 
the Board has determined that the suspensions in the Veteran's 
aid and attendance benefits were proper and there is no doubt to 
be otherwise resolved.  The law is clearly dispositive and 
controlling.  Indeed, the Veteran's representative has even 
conceded this point.  See Statement from Veteran's 
representative, dated in November 2010.  Although the Board 
regrets that the outcome to the Veteran is not favorable, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this case, however, VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated as 
a matter of law.  See Sabonis v. Brown; VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).   Therefore, the 
Board determines that no additional actions are necessary in 
order for VA to comply with the VCAA.  

Further, it appears that the RO attempted to apply the provisions 
of 38 C.F.R. § 3.105 regarding the decision to discontinue the 
Veteran's receipt of special monthly compensation based on the 
need for regular aid and attendance as per 38 U.S.C.A. 
§ 1114(r)(1).  This provision allows a 60-day response period to 
any notice of reduction in compensation ratings assigned.  
Consequently, after first proposing a suspension of his SMC 
allowance in March 2006, the RO effectuated the 
suspension/reduction on June 20, 2006.  The suspensions were made 
effective from the last day of the month following the month in 
which the Veteran was admitted to the hospital.  See 38 C.F.R. § 
3.552 (b)(2) (2010).  The Board finds that the application of 
38 C.F.R. § 3.105 was not correct.  The distinction to be made is 
that a § 1114(r)(1) suspension amounts to no more than an 
adjustment to a benefit for which entitlement has not changed.  
The Veteran remains entitled to the § 1114(r)(1).  However, the 
effect of the discontinuance is that he does not receive payment 
on the entitlement. The underlying entitlement remains unchanged.  
On the other hand, reductions under § 3.105 contemplate a 
reduction or loss of an underlying entitlement.  The 60-day 
notice and response provisions and associated effective dates as 
required by § 3.105 cannot be reconciled with the effective date 
rule set by 38 C.F.R. § 3.552 (b)(2). 

Consequently, the Board finds that suspension of § 1114(r)(1) 
payments during hospitalization is not a reduction governed by 
38 U.S.C.A. § 5112 (West 2002 & Supp. 2010) and its implementing 
regulation, 38 C.F.R. § 3.105 (2010), but is instead a suspension 
of payments governed by 38 U.S.C.A. § 5503(e) (West 2002 & Supp. 
2010), and its implementing regulation, 38 C.F.R. § 3.552 (b)(2).


ORDER

The suspension of SMC based on the need for regular aid and 
attendance of another person of an aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(1) from April 1 to May 31, 1996, from 
March 1 to July 22, 2004, and since January 1, 2006, was proper.


REMAND

Following the June 2006 decision that suspended the Veteran's 
receipt of SMC based on the need for regular aid and attendance 
of another person of an aid and attendance allowance under 
38 U.S.C.A. § 1114(r)(1) from April 1 to May 31, 1996, from March 
1 to July 22, 2004, and since January 1, 2006, the Veteran 
received a July 2006 decision from the Debt Management Center 
that informed that he had received an overpayment in compensation 
in the amount of $19,641.90.  He was advised that he had the 
right to dispute the debt as well as request a waiver of the 
overpayment.

Thereafter, the Veteran, through his representative, responded in 
a May 2007 statement.  He argued that the overpayments were the 
result of administrative error, and it is inappropriate to expect 
the Veteran to self-monitor his own benefits.  He also argues 
that he does not have the means to manage his VA benefits and, 
given his medical situation, does not reliably receive VA 
correspondence.   In short, the Veteran appears to be disagreeing 
with both the validity of the debt and, if found valid, that the 
overpayment should be waived.

It does not appear from a review of the claims file that the 
Veteran has been issued a statement of the case on the issue of 
entitlement to a waiver of the recovery of overpayment of VA 
compensation in the amount of $19, 641.90, to include the 
preliminary issue of the validity of the debt.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

After ensuring any other necessary 
development has been completed, furnish the 
Veteran and his representative with a 
statement of the case which addresses the 
issue of entitlement to waiver of the 
recovery of overpayment of VA disability 
compensation in the amount of $19, 641.90, to 
include the preliminary issue of the validity 
of the debt, in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.   If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


